 

PREMIER BEVERAGE GROUP CORP.

 

Consulting Agreement

 

THIS CONSULTING AGREEMENT (“Agreement”) made and entered into this 27th day of
May, 2013 by and between PREMIER BEVERAGE GROUP CORP. (together with its
successors, the “Company”), a Nevada corporation located at 501 Madison Avenue,
Suite 501, New York, NY 10022, and RICHARD FISHER (“Consultant”).

 

1. Performance of Services. Consultant will perform in a professional and
expeditious manner all services for the Company which the Company and Consultant
mutually agree should be performed by it. Consultant will report the progress of
all such work upon request of the Company or, if no such request is made, on a
regular basis. The services to be performed shall consist generally of providing
legal services directed at the preparation and review of filings under the
Securities Exchange Act of 1934 and measures required to recapitalize the
Company, including increasing the number of shares it is authorized to issue.
Consultant shall devote such business time, labor, skill, attention and best
ability to the performance of his duties hereunder in a manner which will
faithfully and diligently further the business and interests of the Company but
shall not be required to devote full time to the business.

 

2. Term. The term of this Agreement shall be for three months commencing on the
date hereof.

 

3. Compensation. The Company shall pay total cash compensation to Consultant for
the term of $25,000, payable $8,334 on the date hereof, $8,333 on June 20, 2013
and $8,333 on July 20, 2013.

 

4. Expenses. Consultant shall be entitled to reimbursement for expenses incurred
by him in connection with the performance of his duties hereunder upon receipt
of vouchers therefore in accordance with such procedures as the Company has
heretofore or may hereafter establish.

 

5. Independent Contractor. In furnishing services, Consultant will at all times
be acting as an independent contractor. As such, Consultant will not solely by
reason this Agreement or his services hereunder be entitled to participate in or
to receive any benefit or right under any of the Company’s employee stock,
benefit or welfare plans. Consultant agrees to report his compensation from the
Company as income from self employment and to pay all self employment and other
taxes required by law to be paid with respect to such compensation as and when
the same shall become due and payable.

 

6. Company-Furnished Information. All information furnished by the Company to
Consultant or acquired at the Company’s expense by Consultant (herein
collectively “Company Information”) shall be and remain the sole property of the
Company. Consultant agrees to use Company Information solely for the benefit of
the Company, to mark and handle all Company Information in accordance with
established Company policy, and not to remove or permit the removal of any
Company Information from the Company’s premises without its prior written
consent. Consultant shall be fully responsible for the care and protection of
any Company Information which may be in his possession or custody and shall
deliver all Company Information to the Company at its request upon completion of
all work under this Agreement.

 

Page 1

 

 

7. Consultant Work Product. All right title and interest in and to any
work-product which Consultant acquires, compiles, authors, makes or otherwise
generates, in whole or in part, including all works authored, for use in
connection with or arising out of or in relation to the services described in
this Agreement, whether or not copyrightable or patentable (hereinafter
“Consultant Work Product”), shall belong exclusively to the Company. During and
after the term of this Agreement, Consultant shall execute, acknowledge, seal
and deliver all documents, including, without limitation, all instruments of
assignment, patent and copyright applications and supporting documentation, and
perform all acts, which the Company may request to secure its rights hereunder
and to carry out the intent of this Agreement. Consultant will use, mark,
handle, protect and deliver all Consultant Work Product in the same manner as is
provided in Section 6 for Company Information.

 

8. Confidentiality and Attorney-Client Privilege. During and after the term of
this Agreement, Consultant shall not, without first obtaining the written
consent of the Company, divulge or disclose to anyone outside the Company,
whether by private communication or by public address or publication, or
otherwise, any information not already lawfully available to the public
concerning any and all Company Information, any or all information acquired by
Consultant during the course of his consulting services from or pertaining to
any business or licensors or customers of the Company, and any and all
Consultant Work Product which is maintained in secrecy or confidence by the
Company or by any person or entity affiliated with the Company by employment,
ownership, participation in a joint venture, licensing arrangement, contract or
otherwise. Nothing herein shall be construed to limit the attorney-client
privilege under applicable law.

 

9. Trade Secrets. Consultant will not, during the term of service to the Company
or thereafter, disclose to others or use for his own benefit any trade secrets
acquired from the Company, its customers, suppliers, consultants or affiliates,
except to the extent that the disclosure of such trade secrets is necessary to
perform his duties and fulfill his responsibilities as a consultant to the
Company. (A trade secret is information not generally known to the trade which
gives the Company an advantage over its competitors. Trade secrets can include,
by way of example, products under development, production methods and processes,
sources of supply, materials used in manufacture, customer lists, costs of parts
and materials, business and marketing plans, and information concerning the
filing or pendency of patent applications.)

 

10. Conflict of Interest. Consultant agrees that it shall be his responsibility
to recognize, disclose and avoid any situation which might, either directly or
indirectly, adversely affect his judgment in acting for the Company or which
might otherwise involve a conflict between personal interest and the interests
of the Company.

 

11. Non-Solicitation. This Agreement is intended to secure to the Company the
help and cooperation of Consultant and to generate good will on the Company’s
behalf. Consultant agrees that for a period of one year after the termination of
his consulting services with the Company for any reason, Consultant will not
solicit, induce, attempt to hire, or hire any employee of the Company, or assist
in such hiring by any other person, organization, firm or business, or encourage
any such employee to terminate his or her employment with the Company.

 

12. Legal Services. The Company acknowledges that it has come to The
Commonwealth of Massachusetts to obtain Consultant’s legal services, that this
agreement as it relates to the provision of legal services is formed in The
Commonwealth of Massachusetts, and that The Commonwealth of Massachusetts Rules
of Professional Conduct shall apply thereto.

 

13. Entire Agreement and Amendment. This Agreement fully expresses the entire
and only agreement between the Company and Consultant respecting his services as
a consultant. All prior and collateral understandings, agreements and promises
with respect thereto are merged into this Agreement. This Agreement may not be
modified, waived, or extended unless agreed to in writing by an authorized
officer of the Company and Consultant.

 

Page 2

 

 

14. Severability. In case any one or more of the provisions or part of a
provision contained in this Agreement an Plan shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or part of a provision had never been contained herein. In the event
that any provision of this Agreement shall be determined to be unenforceable by
any court of competent jurisdiction by reason of extending for too great a
period of time or over too large a geographic area or over too great a range of
activities, it shall be interpreted to extend only over the maximum period of
time, geographic area or range of activities as to which it may be enforceable.

 

15. Applicable Law. This Agreement shall be construed, interpreted and applied
in accordance with the substantive laws of The Commonwealth of Massachusetts.

 

16. Notice. Any written notice to be given under the Agreement must be delivered
in person or given by registered or certified mail:

 

If to the Company, to:

 

Premier Beverage Group Corp.

501 Madison Avenue

Suite 501

New York, NY 10022

Attention: Fouad Kallamni

 

If to Consultant, to:

 

Richard Fisher

337 Rumstick Road

Barrington, RI 02806

 

17. Assignment. Consultant agrees not to assign or delegate any right or
obligation under this Agreement.

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and in pleading or proving any provision
of this Agreement, it shall not be necessary to produce more than one of such
counterparts.

 

* * *

 

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

  

PREMIER BEVERAGE GROUP CORP.     ______________________ By:
_____________________   Richard Fisher        Its President  

 

Page 3

 

